Case.net: 21SL-CC00168 - Docket Entries                                      Page 1 of 1
     Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 1 of 14 PageID #: 7




                                                                            Search for Cases by: Select Search Method...     
Judicial Links   | eFiling   | Help   | Contact Us | Print                     GrantedPublicAccess Logoff ANDREWKINGHORN
                 21SL-CC00168 - KAYLA HARRIS V MERIDIAN MEDICAL TECHNOLOGIES
                                          INC (E-CASE)
  FV File Viewer

Click here to eFile on Case
Click here to Respond to Selected Documents
                                            Sort Date Entries:              Descending   Display Options:
                                                                                                            All Entries      
                                                                            Ascending


01/26/2021        Corporation Served
                  Document ID - 21-SMCC-383; Served To - MERIDIAN MEDICAL TECHNOLOGIES INC; Server - CT
                  CORP; Served Date - 25-JAN-21; Served Time - 00:00:00; Service Type - Territory 30; Reason
                  Description - Served; Service Text - LC

01/14/2021        Summons Issued-Circuit
                  Document ID: 21-SMCC-383, for MERIDIAN MEDICAL TECHNOLOGIES INC.Summons Attached in
                  PDF Form for Attorney to Retrieve from Secure Case.Net and Process for Service. Note* You must not
                  forward summons to the St. Louis County Sheriff/Process Server before issue date on summons. Failure
                  to follow these instructions may result in your summons being returned.
                  Filing Info Sheet eFiling
                      Filed By: BRET CHARLES KLEEFUSS
                  Pet Filed in Circuit Ct
                  petition; exhibit A; exhibit B.
                     On Behalf Of: KAYLA HARRIS
                  Judge Assigned
                  DIV 14
Case.net Version 5.14.12                            Return to Top of Page                                   Released 11/10/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                             2/22/2021
             Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 2 of 14 PageID #: 8

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC00168
 KRISTINE A KERR
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KAYLA HARRIS                                                   BRET CHARLES KLEEFUSS
                                                                1708 OLIVE STREET
                                                          vs.   SAINT LOUIS, MO 63103
 Defendant/Respondent:                                          Court Address:
                                                                                                                                     SHERIFF FEE
 MERIDIAN MEDICAL TECHNOLOGIES INC                              ST LOUIS COUNTY COURT BUILDING
                                                                                                                                        PAID
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Employmnt Discrmntn 213.111                                 CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: MERIDIAN MEDICAL TECHNOLOGIES INC
                                      Alias:
  120 S CENTRAL AVE
  CT CORP, REGISTERED AGENT
  ST LOUIS, MO 63105

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        14-JAN-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-383        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 3 of 14 PageID #: 9
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-383   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 4 of 14 PageID #: 10
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-383   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                       Electronically Filed - St Louis County - January 14, 2021 - 11:16 AM
 Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 5 of 14 PageID #: 11
                                                                               21SL-CC00168

                       IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                  STATE OF MISSOURI

KAYLA HARRIS,                  )
                               )
       Plaintiff,              )
                               )                      Cause No.
vs.                            )
                               )                      Division No.
MERIDIAN MEDICAL TECHNOLOGIES, )
INC.,                          )
       A foreign corporation,  )
                               )
SERVE AT:                      )                      JURY TRIAL DEMANDED
                               )
Registered Agent               )
CT Corporation System          )
120 S. Central Ave.            )
St. Louis, Mo 63105            )
                               )
               Defendant.      )

                                   PETITION FOR DAMAGES

          COMES NOW Plaintiff, by and through undersigned counsel, and in support of her Petition

states:

                            FACTS APPLICABLE TO ALL COUNTS

          1.     Plaintiff is an African-American female of legal age and a resident of the State of

Missouri who worked for Defendant as a setup operator until her termination on or around April

16, 2020.

          2.     Defendant Meridian Medical Technologies, Inc., (hereinafter referred to as

“Meridian” and/or “Defendant”), is and was a foreign corporation registered to do business in the

State of Missouri, is an employer as that term is defined under the Missouri Human Rights Act,

and is doing business in St. Louis County.

          3.     On or around March 26, 2020, a Caucasian employee tried to have words with
                                                                                                       Electronically Filed - St Louis County - January 14, 2021 - 11:16 AM
 Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 6 of 14 PageID #: 12




Plaintiff about both doors of an autoclave being open at the same time.

        4.      Plaintiff explained calmly that there was nothing wrong with both doors being open.

        5.      The employee began to have a breakdown of some sort; however, another employee

came over and explained that having both doors open at the same time was fine.

        6.      Nobody from Defendant ever spoke with Plaintiff about this incident or interviewed

Plaintiff; indeed, there was nothing to discuss as Plaintiff performed her job properly and was

correct in her behavior.

        7.      On April 16, 2020, four supervisors questioned Plaintiff – without representation –

about certain On The Job training forms that Plaintiff had filled out and that were signed off on by

Cheri Miller, all in a single day.

        8.      The supervisors were conspiring to attempt to get Plaintiff into trouble; however,

there is no policy against doing multiple On The Job trainings on a single day, and Plaintiff had

done nothing wrong or improper.

        9.      During the same meeting, Plaintiff was given an evaluation that had allegedly been

done weeks earlier, on March 31, 2020.

        10.     The supervisor who had allegedly done the evaluation was not present at the

meeting, and was conveniently on vacation.

        11.     Plaintiff came to learn that the supervisor Defendant alleged to have done the

evaluation did not in fact do the evaluation at all.

        12.     Julio Valentin had in fact orchestrated the evaluation in a conspiracy to have

Plaintiff terminated and replaced with a Caucasian male.

        13.     Mr. Valentin had a history of stereotyping African-American females.

        14.     Plaintiff’s position as a setup operator is dominated by males.
                                                                                                      Electronically Filed - St Louis County - January 14, 2021 - 11:16 AM
 Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 7 of 14 PageID #: 13




          15.    Defendant terminated Plaintiff under false pretenses and for discriminatory

purpose.

          16.    Defendant replaced Plaintiff with a Caucasian male.

          17.    Venue is appropriate because the events described in this Petition occurred in St.

Louis County.

          18.    Plaintiff has filed a Charge of Discrimination, which is attached and incorporated

into this Petition as if fully set forth herein, and marked as Exhibit “A.”

          19.    Plaintiff received her Right to Sue Letter from the MCHR, which is attached and

incorporated into this petition as if fully set forth herein, and is marked as Exhibit “B.”

          20.    Fewer than ninety days have passed since the Missouri Commission on Human

Rights issued Plaintiff her right to sue letter.

                §213.010-137 RSMo (2017) PROVISIONS ARE UNCONSTITUTIONAL

          21.    While denying that any 2017 amendment to the Missouri Human Rights Act should

apply to Plaintiff’s case, should any Court apply any of the §213.010-137 RSMo (2017)

amendments to any part of this case, Plaintiff states as follows: At all times mentioned herein,

Defendant was an employer as defined in §213.010 RSMo.

          22.    While denying that any 2017 amendment to the Missouri Human Rights Act should

apply to Plaintiff’s case, should any Court apply any of the §213.010-137 RSMo (2017)

amendments to any part of this case, §213.010-137 RSMo (2017) and numerous particular

provisions therein violate the Missouri Constitution and are therefore invalid and without legal

effect.

          23.    While denying that any 2017 amendment to the Missouri Human Rights Act should

apply to Plaintiff’s case, should any Court apply any of the §213.010-137 RSMo (2017)
                                                                                                        Electronically Filed - St Louis County - January 14, 2021 - 11:16 AM
 Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 8 of 14 PageID #: 14




amendments to any part of this case, §213.010-137 RSMo (2017) which purports to outline the

rights and remedies available to employees claiming damages due to an unlawful employment

practice and employees claiming to be a “protected person” under the act, violates:

       a. plaintiff’s right to equal protection of the law, guaranteed by Article I, Section 2 of the

             Missouri Constitution;

       b. plaintiff’s right to due process of law, guaranteed by Article I, Section 10 of the

             Missouri Constitution;

       c. plaintiff’s right to a certain remedy for every injury, guaranteed by Article I, Section

             14 of the Missouri Constitution;

       d. plaintiff’s right to trial by jury, guaranteed by Article I, Section 22(a) of the Missouri

             Constitution, in that:

                i. Suits at common law seeking monetary damages from the person causing harm

                    existed prior to 1820;

                ii. §213.010-137 RSMo (2017) limits the categories and amount of damages

                    available to plaintiff;

                iii. §213.010-137 RSMo (2017) eliminates a category of damages available at

                    common law prior to 1820;

       e. the separation of powers, established by Article II, Section I of the Missouri

             Constitution; and

       f. the prohibition against special laws or exclusive right, privilege or immunity,

             established by Article III, Section 40(28) of the Missouri Constitution.

 COUNT I: RACE DISCRIMINATION IN VIOLATION OF THE MISSOURI HUMAN
RIGHTS ACT AGAINST DEFENDANT MERIDIAN MEDICAL TECHNOLOGIES, INC.

       24.      Plaintiff restates and re-alleges each and every paragraph above and incorporates
                                                                                                       Electronically Filed - St Louis County - January 14, 2021 - 11:16 AM
 Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 9 of 14 PageID #: 15




them into Count I as if set forth fully herein.

       25.     Plaintiff was discriminated against based on her race, and treated differently than

members of other races.

       26.     Defendant terminated Plaintiff and falsified an evaluation because of Plaintiff’s

race, and that the behavior described herein was intentional and done with reckless disregard for

Plaintiff's rights under the Missouri Human Rights Act.

       27.     Defendant is vicariously liable for the actions of its supervisors through respondiat

superior.

       28.     Defendant knew or should have known of the illegal consideration of Plaintiff's

race when discriminating against Plaintiff.

       29.     Defendant ratified and/or approved the illegal behavior described herein.

       30.     Defendant’s behavior described herein was outrageous and extreme and taken with

reckless disregard of Plaintiff's rights under the Missouri Human Rights Act.

       31.     Plaintiff has suffered damages, including but not limited to emotional distress, lost

wages and benefits, and humiliation, as a result of Defendants' illegal behavior described herein.

       WHEREFORE Plaintiff Kayla Harris prays for a trial by jury and for judgment against

Defendant Meridian Medical Technologies, Inc., for actual damages in a fair and reasonable sum

over $25,000, and punitive damages, together with the maximum rate of interest allowed by law,

cost of suit, attorneys fees, and for all other relief as the Court deems appropriate.

    COUNT II: GENDER DISCRIMINATION IN VIOLATION OF THE MISSOURI
   HUMAN RIGHTS ACT AGAINST MERIDIAN MEDICAL TECHNOLOGIES, INC.

       32.     Plaintiff restates and re-alleges each and every paragraph above and incorporates

them into Count II as if set forth fully herein.

       33.     Defendant is vicariously liable for the actions of its supervisors and other decision
                                                                                                        Electronically Filed - St Louis County - January 14, 2021 - 11:16 AM
Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 10 of 14 PageID #: 16




makers through respondiat superior.

          34.   Defendant terminated Plaintiff and falsified an evaluation because of Plaintiff’s

gender.

          35.   Defendant knew or should have known of the illegal consideration of Plaintiff’s

gender when enacting those illegal behaviors upon Plaintiff.

          36.   Defendant ratified and/or approved the illegal behavior described herein.

          37.   Defendant’s behavior described herein was outrageous and extreme and taken with

reckless disregard of Plaintiff's rights under the Missouri Human Rights Act.

          38.   Plaintiff has suffered damages, including but not limited to emotional distress, lost

wages and benefits, and humiliation, as a result of Defendants' illegal behavior described herein.

          WHEREFORE Plaintiff Kayla Harris prays for a trial by jury and for judgment against

Defendant Meridian Medical Technologies, Inc., for actual damages in a fair and reasonable sum

over $25,000, and punitive damages, together with the maximum rate of interest allowed by law,

cost of suit, attorneys fees, and for all other relief as the Court deems appropriate.
                                                                                                     Electronically Filed - St Louis County - January 14, 2021 - 11:16 AM
Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 11 of 14 PageID #: 17




                                             Respectfully submitted,

                                             LAW OFFICES OF DERALD L. GAB, P.C.


                                             /s/Bret Kleefuss____________
                                             Bret C. Kleefuss, #59175
                                             bretcharles@yahoo.com
                                             Law Offices of Derald L. Gab
                                             Attorneys for Plaintiff
                                             1708 Olive Street
                                             St. Louis, MO 63103
                                             Phone: (314) 367-4878
                                             Fax: (314) 678-3998




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this Petition was efiled on January 14, 2021 and that
a copy of this instrument will be served upon Defendants in accordance with Missouri law.

               ____________/s/Bret Kleefuss___________________
                                                                                  Electronically Filed - St Louis County - January 14, 2021 - 11:16 AM
Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 12 of 14 PageID #: 18
                                                              21SL-CC00168
                                                                                  Electronically Filed - St Louis County - January 14, 2021 - 11:16 AM
Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 13 of 14 PageID #: 19
                                                              21SL-CC00168
Case: 4:21-cv-00229-NCC Doc. #: 1-2 Filed: 02/23/21 Page: 14 of 14 PageID #: 20
